COURT OF APPEALS OF VIRGINIA


              Present: Senior Judges Clements, Haley and Petty
UNPUBLISHED



              DUSTIN CHASE WILSON
                                                                              MEMORANDUM OPINION *
              v.     Record No. 0208-22-3                                         PER CURIAM
                                                                                  JULY 5, 2022
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                              Onzlee Ware, Judge

                             (J. Thomas Love, Jr., Senior Assistant Public Defender, on brief), for
                             appellant. Appellant submitting on brief.

                             (Jason S. Miyares, Attorney General; David M. Uberman, Assistant
                             Attorney General, on brief), for appellee.


                     Counsel for Dustin Chase Wilson, appellant, filed a brief on his behalf accompanied by a

              motion for leave to withdraw in accordance with Anders v. California, 386 U.S. 738, 744 (1967).

              A copy of that brief has been furnished to appellant with sufficient time for him to raise any

              matter that he chooses. Appellant has not filed any pro se supplemental pleadings. Appellant,

              through counsel, contends that the trial court abused its discretion “by imposing an active

              three-month sentence for [his] probation violation.” After examining the briefs and record in this

              case, the panel unanimously holds that oral argument is unnecessary because “the appeal is wholly

              without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a). We affirm the judgment of the trial court.

                                                       BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party [below].” Poole v. Commonwealth,



                     * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)). In

doing so, we discard any of appellant’s conflicting evidence, and regard as true all credible evidence

favorable to the Commonwealth and all inferences that may reasonably be drawn from that

evidence. Gerald, 295 Va. at 473.

        In April 2012, upon his plea of nolo contendere, the trial court convicted appellant of

aggravated sexual battery and sentenced him to ten years’ incarceration with six years suspended.

Before his release, appellant was classified as a sexually violent predator and was transferred to the

Virginia Center for Behavioral Rehabilitation. In 2019, after appellant received two misdemeanor

convictions for providing false information to obtain utilities, the trial court revoked appellant’s

suspended sentence and re-suspended all but thirty days.

        In January 2022, appellant pleaded guilty to failing to register as a sex offender. Appellant

unlawfully had maintained an unregistered social media account. Appellant was required to register

all email and social media profiles within thirty minutes of their creation, and he failed to do so. In

a joint recommendation, appellant stipulated that he violated the terms of his probation by suffering

the new conviction. The Commonwealth and appellant asked the trial court that the remaining “five

years eleven months [of his suspended sentence] be revoked and re-suspended after three months

are served.” The trial court imposed the agreed upon sentence.

        Thereafter, appellant moved the court to reconsider the sentence. In his motion, appellant

stated that his ninety-two-year-old grandmother was in poor health and he wished to spend time

with her. He further stated that while he was in jail, he contracted COVID-19. Finally, he asked the

trial court to “modify the sentence it imposed on January 18, 2022 by either reducing the active

sentence or allowing [him] to serve his active sentence on weekends.” The trial court denied the

motion. This appeal followed.




                                                  -2-
                                            ANALYSIS

       Appellant argues that the “violations alleged in the major violation report were minor and

resulted from [his] desire to be gainfully employed.” He asserts that the “imposition of an active

three-month sentence was unduly harsh under the circumstances and the trial court should have

rejected the agreed-upon resolution.”

       After suspending a sentence, a trial court “may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period, or within the

period of suspension fixed by the court.” Code § 19.2-306(A). “In revocation appeals, the trial

court’s ‘findings of fact and judgment will not be reversed unless there is a clear showing of abuse

of discretion.’” Jacobs v. Commonwealth, 61 Va. App. 529, 535 (2013) (quoting Davis v.

Commonwealth, 12 Va. App. 81, 86 (1991)). “The evidence is considered in the light most

favorable to the Commonwealth, as the prevailing party below.” Id.

       “If the court, after hearing, finds good cause to believe that the defendant has violated the

terms of suspension, then the court may revoke the suspension and impose a sentence in accordance

with the provisions of § 19.2-306.1.” Code § 19.2-306(C). “The court may again suspend all or

any part of this sentence for a period up to the statutory maximum period for which the defendant

might originally have been sentenced to be imprisoned, less any time already served, and may place

the defendant upon terms and conditions or probation.” Id. Appellant does not contend that the trial

court did not have sufficient cause to revoke his suspended sentence; indeed, he stipulated that he

had violated the terms of the suspended sentence. Rather, appellant argues only that the imposed,

and agreed-upon, sentence was “unduly harsh.”

               If the court finds the basis of a violation of the terms and
               conditions of a suspended sentence or probation is that the
               defendant was convicted of a criminal offense that was committed
               after the date of the suspension, . . . then the court may revoke the
               suspension and impose or resuspend any or all of that period
               previously suspended.
                                                -3-
Code § 19.2-306.1(B). The record demonstrates that appellant had suffered a new criminal

conviction during the suspension period. Thus, it was within the trial court’s discretion to

“impose or resuspend any or all” of the previously-suspended sentence. Id. It was equally

within the trial court’s purview to weigh any mitigating factors appellant presented, such as the

challenges in obtaining substance abuse treatment. See Keselica v. Commonwealth, 34 Va. App.

31, 36 (2000).

       “The statutes dealing with probation and suspension are remedial and intended to give the

trial court valuable tools to help rehabilitate an offender through the use of probation, suspension of

all or part of a sentence, and/or restitution payments.” Howell v. Commonwealth, 274 Va. 737, 740

(2007). Appellant’s disregard of the terms of his suspended sentence supports a finding that he was

not amendable to rehabilitation. “When coupled with a suspended sentence, probation represents

‘an act of grace on the part of the Commonwealth to one who has been convicted and sentenced to a

term of confinement.’” Hunter v. Commonwealth, 56 Va. App. 582, 587 (2010) (quoting Price v.

Commonwealth, 51 Va. App. 443, 448 (2008)). Appellant failed to make productive use of the

grace that had been extended to him and continued to engage in criminal conduct during the

suspension period.

       Accordingly, we hold that the sentence the trial court imposed represents a proper

exercise of its sentencing discretion. See Alsberry v. Commonwealth, 39 Va. App. 314, 321-22

(2002) (finding the court did not abuse its discretion by imposing the defendant’s previously

suspended sentence in its entirety “in light of the grievous nature of [the defendant’s] offenses

and his continuing criminal activity”).




                                                 -4-
                                        CONCLUSION

       Accordingly, we affirm the trial court’s judgment and grant the motion for leave to

withdraw. See Anders, 386 U.S. at 744. This Court’s records shall reflect that Dustin Chase

Wilson is now proceeding without the assistance of counsel in this matter and is representing

himself on any further proceedings or appeal.

                                                                                       Affirmed.




                                                -5-